An unpub|isli}ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

RoBERT E. Fosi:), N@_ 65024
Appellant,

VS. 
SEARCHLIGHT HIGHWAY, LLo, A F § L § 
NEVADA LIMITED LIABILITY s
COMPANY’ JUL 2 3 2014

Respondent. cm§°;~§‘*§*"3 
d m '

QEPUTY CLERK

0R1)ER DISMISSING APPEAL f

This appeal was docketed in this court on February 19, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filings fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: \ll(llfi 

cc: Hon. Adriana Escobar, District Judge
' l\/Iichael R-. l\/[ushkin & Associates, P.C.
Law Offices of John l\/[. Netzorg
Eighth District Court Clerk

SuPREME Coum
or
NEVADA

CLEl'-`|K’S OF|DER

col-mn sat d